 In the Matter of ATLAS TOOL & MANUFACTURING COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE No. 9Case No. B-2018.-Decided September 10, 1940Jurisdiction:metal products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusalto accord recognition to union ; request that certification be obtained ;electionnecessary.`Persons employed by company for aggregate period of less thanone month,and not working at time of hearing, considered temporary employees ratherthan employees temporarily laid off, and hence not eligible to vote, where noprediction can be made whether the temporary increase in the Company'sbusiness which gaveriseto their employment will again occur.Unit Appropriate for Collective Bargaining:production employees excludingsupervisors, office employees and draftsmen.Employees-who attend school during 9-month sessionand employed byCompany during vacations, included in unit composed primarilyof year-roundemployees.-HallcCTodd, by Mr. Josephus Todd,ofSt.Louis,Mo., for theCompany.Mr. Lloyd Weber,of St. Louis, Mo., for the Union.Mr. BonnellPhillips,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 12, 1940, International Association of Machinists, DistrictLodge No. 9, herein called the Union, filed with the Regional Directorfor the Fourteenth Region (St. Louis, Missouri), a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Atlas Tool & Manufacturing Company, St.Louis, Missouri, herein called the Company, and requestingan ' investigation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On August 10, 1940, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act27 N. LR. B., No. 41.182 ATLAS' TOOL & MANUFACTURING COMPANY183and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On August 19, 1940, the Regional Director issued a: notice of hear-ing, copies of which were duly served upon the Company and theUnion.On August 22, 1940, the Company filed an "answer" to thepetition, controverting certain allegations in the petition.There-after, pursuant to notice, a hearing was held on August 24, 1940, atduly designated by the Board.The Company and the Union wererepresented and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence-bearing on the issues was afforded all parties.At the begin-ning 'of the hearing the Company moved for the dismissal of thepetition filed by the Union on the ground that the Board has nojurisdiction over the Company and on the further ground that theUnion is not the proper bargaining agency for its employees.Thismotion was referred by the Trial Examiner to the Board.The mo-tion is hereby denied.During the course of the hearing the TrialExaminer made several rulings, on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAtlas Tool & Manufacturing Company, a Missouri corporation withits principal office and only place of business at, St. Louis, Missouri, isengaged in the manufacture of dies, tools, vending machines, coffeeroasters, and other types of metal productsDuring the year 1939 theCompany's purchases of raw materials, consisting in large part ofsteel,brass, die sets, castings.motors; paint, glass, and hardware,amounted in value to approximately $40,000.Approximately 30 perfrom points outside the State of Missouri.During the same period theCompany's sales of finished products amounted in value to $126,842,approximately 5 per cent of such finished products being sold andshipped to points outside Missouri.The Company employs approximately 80 employees. 184DECISIONS OF NATIONAL LABOR RELATIONS, BOARDII.THE ORGANIZATION INVOLVEDInternational Associationof Machinists,District Lodge No. 9, is alabor organization affiliated withthe AmericanFederation of Labor.It admits to membership production employees of the Company.III.THE QUESTION CONCERNING REPRESENTAIIONOn July 3, 1940, the Union requested the Company to bargain withit as the exclusive representative of the Company's production em-ployees.The Company refused to recognize the Union until it iscertified by the Board.At the hearing there was introduced in evi-dence a report of the Regional Director showing that the Unionrepresents a substantial number of Company employeesl'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes bur-dening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe, Company and the Union have stipulated that the appropriateunit should include all production employees of the Company, exclud-ing supervisors and office employees,We shall adopt the unit asstipulated.The Company, in opposition to the Union, seeks to include drafts-men in the agreed unit.Of the two employees so classified on theCompany's pay roll of August 14, 1940, one, A. C. Waldvogel, en-gages in machine work only when producing models of productswhich he has designed.Unlike regular production employees whoare paid on an hourly basis, Waldvogel is a salaried employee.Weshall exclude draftsmen from the appropriate unit.It appears; however, that Glenn Delph, also classified on the payroll of August 14 as a draftsman, is on temporary assignment, andthat his work has been and will again be that of an apprentice1 The report showed that 24 of the approximately 65 production employees on the August14, 1940, pay roll had signed cards authorizing the Union to represent them. ATLAS TOOL & MANUFACTURING COMPANY185machinist.Since a majority of Delph's working time is devoted tomachine work, the Union` does not contest his inclusion in the appro-priate trait.It appears also that Delph, who is the son of theCompany's president, attends school during a 9-month session andis employed by the Company during vacations.We have beforeincluded employees with similar tenures in units composed primarilyof year-round employees.2We find that Delph should be includedwithin the appropriate unit as a production employee.We find that the production employees of the Company, excludingsupervisors, office employees and draftsmen, constitute a unit appro-priate for the purposes of collective bargaining, and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVES-We find that an election by secret ballot is necessary to resolvethe question concerning representation which has arisen.We shalldirect that the, employees within the appropriate unit whose namesappear on the Company's pay roll immediately preceding this Deci-sion and Direction of Election, including those who did not workduring such pay-roll period because they were ill or on vacation, andthose who were then or have since been temporarily laid off,3 butexcluding those who have since quit or been discharged for cause,shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Atlas Tool & Manufacturing Company,St.Louis,Missouri, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the Act.'Matter of Armour h CompanyandLocal No .54, United Packinghouse Workers ofAmerica,of Packinghouse Workers Organizing Committee,affiliated with C.1.0, 14 N. L.R B 865 See alsoMonte Gloie Company,IncandInternational Glove Workers Unionof America,Local No94,17 N. L R B 405.3The position of both the Union and the Company is not clear with respect to theeligibility to vote of some 8 or 10 employees who had been,"laid off"approximately1week prior to the hearingThe Company'spresident testified that the persons inquestion had been in the Company's employ for a period not exceeding 1 month priorto their lay-off, and that he could not predict whetherthe increase in business whichgave rise to their employment would again occurUnder the circumstances as givenin the record,we are of the opinion that these employees are more properly described astemporary employees rather than employees temporarily laid offIf their status. remainsunchanged as of the date of the pay roll which we have adopted for the-determinationof eligibility,we find that these employees should not be eligible to vote. DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.All production, employees of the Company, excluding super-visors, office employees, and draftsmen, constitute,a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section'8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Atlas Tool&Manufacturing Company, St.Louis,Missouri,an election by secret ballot shall be conducted as early as possible,but not later thanthirty (30) days from the date of this Directionof Election,under the direction and supervision of the RegionalDirector for the Fourteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject,to Article III,Section 9,of said Rules and Regulations, among the production em-ployees of said Company employed by the Company during the pay-.roll period next preceding the date of this Direction of Election,including those who did not work during such pay-roll period becausethey were ill or on vacation,and employees who were then or havesince been temporarily laid off,bur, excluding supervisors,office em-ployees, draftsmen,and those who have since quit or been dischargedfor cause,to determine whether or not they desire to be representedby International Association of Machinists,District Lodge No. 9,affiliated with the American Federation of Labor, for the purposesof collective bargaining.SAME TITLECERTIFICATION OF REPRESENTATIVES*October 18, 1940On September 10, 1940, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedings.,Pursuant to the Direction of Election, an election by secret ballot wasconducted on October 3, 1940, under the direction and supervision ofthe Regional Director for the Fourteenth Region (St. Louis, Mis-souri).On October 4, 1940, the-Regional Director, acting pursuant127 N LR B, No. 41. ATLAS TOOL & MANUFACTURING COMPANY187to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties an Election Report.No objections to the conduct of theballot or the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows:Total number eligible to vote______________________________54Total number of ballots cast______________________________46Total number of ballots cast for International Associationof Machinists,District Lodge No 9_______________________25Total number of ballots cast against International Associationof Machinists,District Lodge No. 9_______________________21Total number of challenged ballots________________________0Total number of void ballots______________________________0Total number of blank ballots---------------------- -------0By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIEDthat International Association of Machinists,District Lodge No. 9, affiliated with the American Federation of Labor,has been designated and selected by a majority of the production em-ployees of Atlas Tool and Manufacturing Company, St. Louis, Mis-souri,excluding supervisors, office employees, and draftsmen, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the National Labor Relations Act, Inter-national Association of Machinists, District Lodge No. 9, affiliatedwith the American Federation of Labor, is the exclusive representativeof all such employees for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, and other conditionsof employment.27 N. L. R. B., No. 41a.